Citation Nr: 1642024	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-20 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected psychological disorder to include primary insomnia and anxiety disorder. 

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 2001 to March 2006. 

This case comes before the Board of Veterans' Appeals (the Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The September 2011 rating decision denied the claims for entitlement to service connection for PTSD and a back condition.  It granted service connection for anxiety and combined the condition with the Veteran's service-connected anxiety disorder for a 30 percent disability rating.  The Veteran's December 2011 notice of disagreement (NOD) disagreed with the 30 percent rating, and the Veteran's service connection claim for anxiety disorder converted into a claim for an increased rating.  The NOD also disagreed with the denial of service connection for PTSD and a back condition. 

The Veteran appeared at a Central Office hearing in August 2016 before the undersigned Veterans Law Judge, in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

The Board notes that when a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Id. at 453-54.  In this case, the Board has inferred a claim for a TDIU. 

The issues of entitlement to a disability rating in excess of 30 percent for service-connected psychological disorder to include primary insomnia and anxiety disorder and entitlement to a TDIU due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The weight of competent evidence of record does not demonstrate that the Veteran had a diagnosis of PTSD sufficient for VA compensation purposes. 

2.  The weight of competent evidence does not show a current diagnosis of a back condition. 


CONCLUSION OF LAW

1.  The criteria for establishing entitlement to service connection for PTSD are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015). 

2.  The criteria for establishing entitlement to service connection for a back disorder are not met.  38 U.S.C.A. §§ 1110 1112, 1131, 1137 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) with respect to the claims for service connection for PTSD and a back disability.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter from VA dated July 2010 notified the Veteran of how to substantiate a service connection claims.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, the Veteran's VA records and service treatment records have been associated with the Veteran's claims file.  The Veteran has not identified any additional relevant records.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Board observes that the Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed back condition and PTSD.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this case, medical examinations or opinions addressing the Veteran's back condition and PTSD are unnecessary.  As discussed below, the evidence does not show that the Veteran has a back condition or PTSD.  As there is no credible evidence that the Veteran has a current back disorder or PTSD as required by the first McLendon element to support his skin cancer claim, a remand to afford the Veteran examinations for these conditions is not necessary.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The Board further notes that the act of filing a claim and simply stating the condition is related to service is not enough to trigger the duty to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran testified at a hearing before the undersigned a Veteran's Law Judge in August 2016.  At that hearing, the Veteran and his representative demonstrated that they had a full understanding of elements of the claims on appeal, to include identifying the types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to describe or discuss further any information that would be helpful regarding his claim.  38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103  (2015).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d) (2015).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999)

Under 38 C.F.R. § 4.125 (2015), if the diagnosis of a mental disorder does not conform to the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM) or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303   (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

PTSD

With regard to the Veteran's claim for service connection for PTSD, the preponderance of the evidence is against finding that the first Hickson element, a current disability, is met.  Without a current diagnosis of PTSD, the Board cannot grant service connection. 

There is no current diagnosis of PTSD.  A careful examination of all the medical records indicates the Veteran does not carry a diagnosis for PTSD.  The Veteran has been evaluated twice by VA psychiatrists at the VA facility in Richmond, Virginia, for PTSD.  The first time in July 2010 and the second in January 2011.  Both times, the criteria for a PTSD diagnosis under the DSM criteria were not met.  Instead the Veteran was found to have generalized anxiety resulting from depression.  The VA psychiatrists have an expertise in the field of mental health and are therefore competent to draw such conclusions.  While the Veteran claims he has PTSD, there is no evidence to suggest the Veteran has the necessary expertise or specialized experience to draw such a conclusion.  Therefore, the Board finds the Veteran's testimony that he has PTSD is not competent.  Thus a preponderance of the evidence is against finding the Veteran has the current diagnosis of PTSD.  

The Board is cognizant that it is remanding the separate issue of entitlement to an increased rating for the Veteran's psychological disorder.  However, as the evidence indicates the Veteran does not have PTSD and his symptoms are attributable anxiety and depression, the Board finds these two issues are not inextricably intertwined.  The competent, credible evidence indicates they are two separate conditions.  Therefore, there is no need to remand the Veteran's claim for service connection for PTSD along with the claim for an increased rating for a psychological disorder.  

Given that the most probative evidence weighs against finding that the Veteran has a current disability of PTSD, the first element of establishing service connection for depressive disorder is not satisfied, and the claim fails on this basis.  38 C.F.R. § 3.304(f) (2015).

Back Condition

With regard to the Veteran's claim for service connection for a back condition, the preponderance of evidence is against finding that the first Hickson element, a current disability, is met.  There is no credible, competent evidence that the Veteran has a current back related disability; therefore the Board cannot grant a claim for service connection. 

A review of the medical evidence indicates there are no complaints or diagnoses of a back condition made at the Veteran's healthcare visits.  The Veteran has made repeatedly reported that he had shoulder pain, headaches, ankle pain, and neck pain at his healthcare visits.  However, he has never reported or been treated for back pain.  The Veteran testified at his hearing that his current back condition began around 2012 and when his back hurts it is an eight on a scale of ten.  However, he also admitted that he had never been diagnosed with a back condition at the August 2016 hearing.  He also noted that he had never sought treatment for the condition in an August 2010 correspondence.  While the Veteran is competent to testify to back pain, the Board finds the Veteran's testimony regarding a back condition is not credible.  As noted above, the Veteran has not sought treatment for his back condition, which he says is pain at the level of eight of ten, yet he has repeatedly sought treatment for other conditions.  There is no indication why his back condition would be unique and why he would not report it at healthcare visits.  The only time the Veteran has raised the issue of back pain is when seeking compensation.  The Board finds that the combination of a lack of reports of a back condition in a healthcare setting combined with the pattern of only reporting a back condition when seeking benefits renders the Veteran's testimony on this subject not credible.  

Given that there is no credible and competent evidence to support a current disability of a back condition, the first element of establishing service connection for depressive disorder is not satisfied, and the claim fails on this basis.  38 C.F.R. § 3.304(f) (2015).


ORDER

Entitlement to service connection for PTSD is denied

Entitlement to service connection for a back condition is denied


REMAND

A review of the record indicates that the Veteran testified at his hearing in August 2016 that his service connected psychological disorder has worsened since his last VA examination for his psychological disorder in January 2011.  VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  Given this allegation of worsening and the nearly 5 years that have elapsed since the Veteran's last VA examination for this condition, a contemporaneous VA medical examination is warranted.  

As further development is likely to occur with respect to the aforementioned claim, the Veteran's claim for TDIU based on all service-connected disabilities is inextricably intertwined with the pending claim for entitlement to an increased rating for a psychological disorder.  As such, the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  See Harris v. Derwinski, 1 Vet. App. 180, 183  (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation).  

In addition, given that the issue of TDIU turns upon the cumulative affect of all of the Veteran's service-connected disabilities on his ability to obtain or retain gainful employment, it would be helpful to obtain a pertinent medical opinion regarding the underlying questions relevant to that standard.  38 C.F.R. § 3.321 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his service connected psychological disorder.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  

The examiner should describe in detail all symptomatology associated with this disability.  The examiner should also provide information as to the functional impairment caused by the Veteran's psychological disorder, which may affect his ability to function and perform tasks in a work setting.

Additionally, the examiner is asked to opine regarding the functional impairment imposed by the combination of all the Veteran's service-connected disabilities, to include bilateral pes planus; anxiety disorder; headaches; degenerative joint disease of the right shoulder; degenerative joint disease of the cervical spine, and degenerative joint disease of the left pinky finger.  The examiner should consider how the combination of service-connected disabilities affect the Veteran's ability to function and perform tasks in a work setting. 

Any opinion should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

In rendering the requested opinion, the examiner must consider the Veteran's statements regarding the functional impairment of his service-connected disabilities.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


